Citation Nr: 1635715	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1944 to October 1947, including combat service in World War II.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for tinnitus was raised by the record in the Veteran's May 2012 Statement in Support of Claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss had its onset during service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to combat-related noise in service as he worked with weapons including artillery, cannons, and rifles without earplugs.  He contends that his family noticed his hearing loss shortly after his discharge from service as they had to repeat themselves.  He contends that by 1960, his hearing had deteriorated to the point where he started wearing hearing aids and he self- purchased hearing aids for years before being treated at the VA.  He further contends that he had minimal occupational noise exposure post service.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board finds the Veteran is credible and competent to report noise exposure in service and symptoms of hearing loss shortly after his discharge from service.  Although the service treatment records did not show hearing loss in service, the evidence confirms that the Veteran was exposed to in-service acoustic trauma as he served in combat and his military occupational specialty was automatic rifleman.  

Further, the Veteran is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  VA treatment records show hearing impairment since September 2002.

The Board acknowledges that the August 2012 VA examiner provided a negative nexus opinion.  However, the examiner's rationale was based partially on the service treatment records showing normal hearing during service.  Contrary to the examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, the examiner partially attributes the Veteran's hearing loss to a history of occupational and recreational noise exposure in civilian life.  However, the Veteran reported minimal post-service occupational noise exposure.  Accordingly, the Board finds this opinion to be inadequate.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


